Citation Nr: 0510348	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-19 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to May 10, 2002.

2.  Entitlement to a higher initial rating than 30 percent 
for PTSD for the period beginning May 10, 2002, through 
August 29, 2002.

3.  Entitlement to a higher initial rating than 50 percent 
for PTSD for the period beginning August 30, 2002.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than May 10, 
2002, for assignment of a 30 percent rating for PTSD.  

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from September 2001, August 2002, and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

By a September 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.  By an 
August 2002 rating decision, the RO increased the veteran's 
initial rating for PTSD to 30 percent for the period 
beginning May 10, 2002.  By a November 2002 rating decision, 
the RO increased the veteran's initial rating for PTSD to 50 
percent beginning August 30, 2002, and denied a TDIU.  

It is pointed out that in a December 2002 document, the 
veteran's representative framed one of the issues as 
"Entitlement to an increased evaluation for post-traumatic 
stress disorder from an earlier effective date, current (sic) 
fifty (50%) percent from August 30, 2002."  It is pointed 
out that since the veteran is also disagreeing with the 
initial ratings assigned for his PTSD (10% for the period 
prior to May 10, 2000; 30% for the period beginning May 10, 
2002, through August 29, 2002; and 50% for the period 
beginning August 30, 2002), disagreeing with the effective 
date assigned for the 50 percent rating is superfluous.  
Also, disagreeing with each of the staged ratings provides 
the veteran with a larger potential grant of benefits than if 
he were to limit his disagreement merely with the effective 
date assigned for one of the staged ratings.  

The veteran's claim was remanded in January 2004 for issuance 
of a letter notifying the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Regarding the claim of an earlier effective date than May 10, 
2002, for assignment of a 30 percent rating for PTSD, this 
claim was referred to the RO to issue a statement of the case 
in its January 2004 remand.  After the RO issued a statement 
of the case in March 2004, the veteran submitted a timely 
substantive appeal in April 2004.  Accordingly, the claim of 
an earlier effective date than May 10, 2002, for assignment 
of a 30 percent rating for PTSD is in proper appellate 
status.  


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent rating.  

2.  On May 10, 2002, the veteran submitted a private 
treatment report regarding his PTSD from the psychologist 
M.P.; the report was dated April 23, 2002.  

3.  In an August 2002 rating decision, the RO increased the 
veteran's initial rating for PTSD to 30 percent for the 
period beginning May 10, 2002.  

4.  For the period prior to April 23, 2002, the veteran's 
PTSD has not been so disabling as to cause occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

5.  For the period beginning April 23, 2002, the veteran's 
PTSD has not been so disabling as to cause occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

6.  The veteran's only established service-connected 
conditions are PTSD (rated as 50 percent disabling); tinnitus 
(rated as 10 percent disabling); and bilateral hearing loss 
(rated as noncompensably disabling).  His service-connected 
disabilities do not prevent him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 23, 2002, for 
the assignment of a 50 percent rating for PTSD have been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.400 (2004).   

2.  For the period prior to April 23, 2002, the requirements 
for a higher initial rating than 10 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
4.126, 4.130, Diagnostic Code 9411 (2004). 

3.  For the period beginning April 23, 2002, the requirements 
for an initial rating of 50 percent (but not higher) for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.126, 4.130, Diagnostic Code 9411 (2004). 

4.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA general examination in February 
2001.  The examiner commented that because of the veteran's 
advanced chronic obstructive pulmonary disease, the veteran 
seemed to have very little pulmonary reserve, and even 
minimal activity caused the veteran to be markedly out of 
breath, which would preclude him from most types of 
employment.  

The veteran underwent a VA examination for PTSD in February 
2001.  He reported a sense of being distant from others and 
reported that he had been a loner.  He had had 4 marriages 
and 4 divorces, and was not sure why he was unable to make 
the relationships last.  He continued to have difficulty 
sleeping.  He had irritability, but it was hard to know 
whether that was PTSD or because of heavy drinking.  He did 
not have difficulty concentrating and did not experience 
hypervigilance and did not have exaggerated startle response.  
He did not react physically when something reminded him of 
the combat.  He reported a heavy drug use.  He last worked 
approximately 10 years ago in construction, but had not 
worked since because of chronic obstructive pulmonary 
disease.  He did not work part-time as a bartender, but last 
worked in 1999.  

Examination showed a casually dressed, somewhat unkempt man, 
who appeared somewhat flushed.  He was cooperative.  Speech 
was of normal tone, volume, and pacing.  He could reach his 
goal idea easily.  There was no circumstantiality or 
looseness of associations.  There was no disorganization or 
flight of ideas.  He revealed no delusions or hallucinations.  
His affect was somewhat constricted.  His mood was mildly 
dysphoric.  Sensorium was clear, and he was oriented to time, 
person, place, and situation.  Memory was intact.  He was not 
a danger to himself or others.  There was no impairment of 
executive function.  Diagnoses were PTSD, chronic: alcohol 
dependence, continuous; and nicotine dependence.  The 
examiner assigned a GAF score of 75, indicating a transient 
symptomatology that had not played a significant role in his 
impairment in social or occupational functioning.  The 
examiner commented that the veteran's symptoms had been 
transient and not directly disabling.  The symptoms had not 
affected his employability.  He reported that he was seen in 
a Vet Center while he was in Washington, and that helped with 
the PTSD symptoms that he had.  

The veteran was seen by the psychologist M.P. in April 2002.  
The veteran appeared adequately groomed.  He was alert and 
oriented in all spheres.  He reported that he had a lot of 
suicidal ideation.  He stated that he felt depressed 
everyday, and had suicidal thoughts daily.  He denied a 
history of actual suicide attempts.  He reported decreased 
energy and noted he awakened every two hours or so.  He 
denied any history of hallucinations or delusions and did not 
display any symptoms suggestive of a thought disorder.  He 
was alert and oriented in all spheres.  Diagnostic 
impressions on Axis I were depression, not otherwise stated; 
PTSD; and alcohol abuse.  The examiner assigned a GAF score 
of 55 to 60.  The report was received at the RO on May 10, 
2002.  

The veteran was hospitalized at BryanLGH Medical Center East 
in May and June 2002 for a chronic obstructive pulmonary 
disease exacerbation.  

The veteran was seen at the VA Medical Center in June and 
July 2002.  In June 2002, the veteran complained of anxiety 
and depression.  He stated that while he did not have 
thoughts of ending his life, he felt overwhelmed by the 
nature of his symptoms.  He stated that he drank about a 6-
pack a day.  He reported that he had not been in any 
comprehensive treatment for his PTSD.  The veteran's mood was 
constricted.  He denied any suicidal ideation, intent, or 
plan.  Cognitively, he was alerted and oriented times 3, with 
impairment in remote memory, impairments also in remote 
memory with the veteran unable to recall one out of three 
objects.  He had no deficits in concentration.  He had fair 
insight into the nature of his symptoms.  Diagnostic 
impression was PTSD and alcohol dependence, and assigned a 
GAF score of 48.  

In July 2002, the veteran was seen with a goal directed 
thought process with an affect which appeared anxious, and 
cognitively showing mild impairment in concentration.  
Diagnoses were PTSD, and alcohol dependence.  

On the veteran's August 2002 TDIU application, the veteran 
wrote that he last worked full time in 1999 as a bartender

The veteran underwent a VA examination in October 2002.  It 
was noted that the veteran had been seen in July 2002 and 
assigned a GAF score of 48.  The veteran had been able to 
maintain his interests.  He lived in a relatively isolated 
fashion.  He continued to have restricted affect.  Arousal 
symptoms continued including sleep disturbance, anger, and 
increased startle response.  The veteran had not worked 
because of his significant physical problem.  He lived alone 
by himself I a mobile home.  He received Social Security 
benefits of about $700 a month, and stated he could barely 
get by.  He had been able to cut his drinking down to 1-2 
beers a day.  The veteran had appropriate personal hygiene.  
He was sitting in a wheelchair.  He reported that he could 
walk short distances.  He had appropriate eye contact and was 
pleasant during the interview.  His mood was euthymic and his 
affect was appropriate to content of thought.  His speech was 
of normal tone, volume and pacing.  His thought content 
revealed no delusions, hallucinations, or grandiosity, or 
paranoia.  His thought process was logical.  He could handle 
problem solving.  He was oriented to time, person, place, and 
situation.  His memory for recent and remote was intact.  His 
sensorium was clear.  His abstractions were somewhat 
concrete.  He was not a danger to himself or others.  
Psychological testing was not indicated.  The combination of 
his physical and psychiatric problems would make him 
unemployable.  The examiner stated that the veteran had not 
evaluated the veteran's physical problems, but what appeared 
in the chart, and what the examiner saw in the interview, the 
examiner stated that it was very unlikely that the veteran 
was employable.  

The examiner diagnosed the veteran with PTSD, alcohol 
dependence, nicotine dependence, and assigned a GAF score of 
55.  The examiner commented that the veteran's PTSD would 
contribute to some extent his unemployability, but by itself 
would not render him unemployable.  


Analysis

Application of the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a July 2004 letter, the RO informed the veteran 
of the evidence he would have to submit in order to prevail 
on his claims of increased ratings for his PTSD, a TDIU, and 
an earlier effective date for the 30 percent rating of his 
PTSD.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the July 2004 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as relevant records from any Federal agency, 
including records from VA hospitals or from the Social 
Security Administration, and that it would request private 
treatment records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The July 
2004 letter told the veteran to send the RO any private 
treatment records, or to complete a separate form for each 
provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The July 2004 letter specifically requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decision in 
September 2001, it is determined that he is not prejudiced by 
such failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for PTSD 
throughout the more than 4 years that his claim has been 
adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the July 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
November 2004, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim. 

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


  Entitlement to an earlier effective date than May 10, 2002, 
for assignment of a 30 percent initial rating for PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2004)

In September 2001, the RO granted service connection for PTSD 
and assigned a 10 percent rating effective August 3, 2000.  
After the September 2001 rating decision, the veteran's 
representative submitted a private treatment report from the 
psychologist M.P. on May 10, 2002, within one year of the 
September 2001 rating decision.  The treatment report was 
dated April 23, 2002.  

Although the RO mistakenly interpreted the submission of the 
private treatment record in May 2002 as a claim for increase, 
pursuant to Muehl v. West, 13 Vet. App. 159, 161 (1999) it is 
determined that the September 2001 rating decision never 
became final.  Accordingly, the correct issues on appeal are 
entitlement to a higher initial rating than 10 percent for 
PTSD for the period prior to May 10, 2002, and entitlement to 
a higher initial rating than 30 percent for PTSD for the 
period beginning May 10, 2002, and ending August 29, 2002, 
and entitlement to a higher initial rating than 50 percent 
for PTSD for the period beginning August 30, 2002.  Since the 
correct issues on appeal are entitlement to higher initial 
ratings (rather than entitlement to increased ratings), the 
correct effective date for the 30 percent rating for PTSD 
(which was assigned based on the submission of the report 
from M.P., Ph.D) should be the date of the report (April 23, 
2002) rather than the date it was submitted (May 10, 2002).  

The evidence between August 3, 2000 (the effective date for 
the grant of service connection and assignment of a 10 
percent rating), and April 23, 2002 (date of report from 
M.P., Ph.D. and date entitlement of the 30 percent rating 
arose) only consists of a February 2001 VA examination.  It 
does not show that the criteria for higher than a 30 percent 
rating were met at any point prior to April 23, 2002.  
Accordingly, there is no basis upon which the Board can grant 
an earlier effective date for the 30 percent rating than 
April 23, 2002.  

Inasmuch as an earlier effective date has been assigned for 
the veteran's 30 percent initial rating, this will have an 
effect on the veteran's initial ratings claims.  
Specifically, the periods to consider for the veteran's 
initial ratings claims will also change.  Based on the 
aforementioned grant of an earlier effective date, the issues 
on appeal are now: entitlement to a higher initial rating 
than 10 percent for the period prior to April 23, 2002; 
entitlement to a higher initial rating than 30 percent for 
the period from April 23, 2002, through August 29, 2002; and 
entitlement to a higher initial rating than 50 percent for 
the period beginning August 30, 2002.  


The propriety of the initial ratings for post-traumatic 
stress disorder (PTSD).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10, 30, and 50 percent 
ratings assigned following the grant of service connection 
for his PTSD.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection so the 
veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Regarding the claim for entitlement to a higher initial 
rating than 10 percent for post-traumatic stress disorder 
(PTSD) for the period prior to April 23, 2002, the only 
evidence for consideration is a VA examination conducted in 
February 2001.  At the veteran's February 2001 VA 
examination, his GAF score was 75, and the examiner stated 
that the veteran's symptoms had been transient and not 
directly disabling.  Although the examiner stated that the 
veteran had trouble sleeping, and was mildly dysphoric, he 
did not have difficulty concentrating, and did not experience 
hypervigilance, and did not have exaggerated startle 
response.  Also, his memory was intact.  

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 71 and 80 means 
that there is no more than slight impairment in social, 
occupation, or school functioning.  Accordingly, based on the 
findings at the veteran's February 2001 VA examination, with 
particular emphasis given to the GAF score, the evidence 
shows that for the period prior to May 10, 2002, the veteran 
did not meet the criteria for a 30 percent rating for PTSD.  
Specifically, the evidence did not show that there was 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Accordingly, 
the claim for a higher initial rating than 10 percent for the 
period prior to April 23, 2002, must be denied.  

Regarding the claim for entitlement to a higher initial 
rating than 30 percent for PTSD for the period from April 23, 
2002, through August 29, 2002, it is noted that in November 
2002, the RO increased the veteran's PTSD rating to 50 
percent.  In doing so, it stated that the veteran filed a 
claim for increase on August 30, 2002; however, a review of 
the claims file shows that the veteran actually filed a 
notice of disagreement (not a claim for increase) with his 
PTSD rating on August 29, 2002.  

When the RO increased the veteran's rating to 50 percent in 
November 2002, it did so largely on the basis of an October 
2002 VA examination showing that the veteran had a GAF score 
of 48.  However, the veteran also had a GAF score of 48 when 
he was seen at the VA Medical Center in June 2002, and he had 
a GAF score of between 55 to 60 and had daily suicidal 
thoughts when he was seen by the psychologist M.P. on April 
23, 2002.  Accordingly as the findings beginning on April 23, 
2002, were similar to the findings at the October 2002 VA 
examination, the veteran's initial PTSD rating is increased 
to 50 percent for the period beginning April 23, 2002.  

Thus, consideration of the veteran's claim for a higher 
initial rating than 50 percent for PTSD will consider the 
period beginning April 23, 2002, rather than just the period 
beginning August 30, 2002.  

For the period beginning April 23, 2002, the evidence does 
not show that the veteran has met the criteria necessary to 
receive a 70 percent rating.  Although the veteran reported 
much suicidal ideation to the psychologist M.P. in April 
2002, when he was seen at the VA Medical Center in June 2002, 
he denied any suicidal ideation, intent, or plan.  At his 
October 2002 VA examination, his speech was of normal tone, 
volume, and pacing, his sensorium was clear, and his thought 
content revealed no delusions, hallucinations, or 
grandiosity, or paranoia.  The examiner stated that the 
veteran was not a danger to himself or others.  He had 
appropriate personal hygiene.  While the evidence shows that 
the veteran has had some difficulty in adapting to stressful 
circumstances, and some difficulty in establishing effective 
relationships, the examiner at the October 2002 VA 
examination specifically commented that the veteran's PTSD 
would not by itself render him unemployable.  Accordingly, 
based on the totality of the evidence, the evidence shows 
that for the period beginning April 23, 2002, the veteran 
does not meet the criteria for a 70 percent rating for his 
PTSD.  

While the veteran's PTSD has had consequences with regard to 
his employment, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability due to PTSD (i.e. 
interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

In conclusion, the veteran is granted a higher initial rating 
to 50 percent for his PTSD for the period beginning April 23, 
2002.  The preponderance of the evidence is against granting 
a higher initial rating than 10 percent for the period prior 
to April 23, 2002, and is also against granting a higher 
initial rating than 50 percent for the period beginning April 
23, 2002.  Thus, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


 Entitlement to a total disability rating based on individual 
unemployability (TDIU).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2004)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2004). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).

The veteran is service-connected for three disabilities: PTSD 
(rated as 50 percent disabling); tinnitus (rated as 10 
percent disabling); and bilateral hearing loss (rated as 
noncompensably disabling).  The veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities (specifically 
his PTSD) clearly affects his employability to some degree.  
However, at the veteran's August 2003 VA examination, the 
examiner specifically stated that while the veteran's PTSD 
would contribute to some extent his unemployability, by 
itself  it would not render him unemployable.  

There is no medical opinion that the veteran is unable to 
work due only to his service-connected disabilities.  There 
is no probative evidence in the record to suggest that the 
veteran is incapable of performing sedentary work or other 
forms of similar work, due solely to the established service-
connected disabilities.  While his service-connected 
disabilities may limit him when performing some forms of 
work, it does not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a TDIU rating must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

For the period prior to April 23, 2002, entitlement to an 
initial evaluation in excess of 10 percent for PTSD is 
denied.  

An effective date of April 23, 2002, is appropriate for a 50 
percent rating for PTSD.  

For the period beginning April 23, 2002, the veteran's PTSD 
rating is increased to 50 percent, but no higher.  

Entitlement to a TDIU is denied.





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


